Citation Nr: 1110421	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for a right eye disorder.

2.  Whether new and material evidence was received in order to reopen a claim for service connection for a left knee disorder.

3.  Service connection for a right knee disorder, including as secondary to a left knee disorder.

4.  Service connection for a back disorder, including as secondary to a left knee disorder.

5.  Service connection for a heart disorder, including as a result of exposure to chemical or biological agents.

REPRESENTATION

Veteran represented by:	Brooke S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S. 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Juan, Puerto Rico.  The appeal came to the Board from the RO in Roanoke, Virginia.

The Veteran and R.S. testified before the undersigned Acting Veterans Law Judge at a January 2010 video teleconference hearing.  The Veteran also testified before a decision review officer (DRO) in January 2008.

At his hearing the Veteran indicated that he believed his hypertension could be related to service.  Since that issue has not been previously addressed by the RO it is not before the Board and it is referred to the RO/AMC for appropriate action


FINDINGS OF FACT

1.  At the Veteran's hearing in January 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the issues of whether new and material evidence was received in order to reopen a claim for service connection for a right eye disorder; whether new and material evidence was received in order to reopen a claim for service connection for a left knee disorder; service connection for a right knee disorder, including as secondary to a left knee disorder; and service connection for a back disorder, including as secondary to a left knee disorder, was requested.

2.  The evidence did not show that it is at least as likely as not that the Veteran has a heart disorder due to his military service.  The competent evidence of record does not show that the Veteran presently has a heart disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) with respect to the issues of whether new and material evidence was received in order to reopen a claim for service connection for a right eye disorder; whether new and material evidence was received in order to reopen a claim for service connection for a left knee disorder; service connection for a right knee disorder, including as secondary to a left knee disorder; and service connection for a back disorder, including as secondary to a left knee disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  A heart disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.    

In this case, prior to the initial adjudication of the Veteran's appeal, he was sent a letter in September 2006 that explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Board finds that the duty to notify has been met.  

In addition to its duty to provide the claimant with various notices, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, service personnel records, VA treatment records, private treatment records, a transcript of the Veteran's testimony at a February 1994 hearing, a transcript of the Veteran's testimony at a January 2008 hearing before a DRO, and a transcript of the Veteran's testimony at the January 2010 hearing.

The Veteran was not afforded a VA examination with respect to his claim.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination because the record does not contain any competent evidence that the Veteran currently has a heart disorder or that this may be related to his military service.  The Veteran's unsupported contention that because he was exposed to chemicals in service he might have developed some sort of unidentified heart condition does not meet the requirements necessitating a VA examination. See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in cases involving nexus issues). 

For the reasons set forth above, the Board concludes that the requirements of the VCAA were satisfied in this case.  

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative expressed a desire to withdraw all but one of his claims at the January 2010 hearing.  The transcript of this hearing is in the claims folder and reflects their wish to withdraw the claims with respect to the issues of whether new and material evidence was received in order to reopen a claim for service connection for a right eye disorder; whether new and material evidence was received in order to reopen a claim for service connection for a left knee disorder; service connection for a right knee disorder, including as secondary to a left knee disorder; and service connection for a back disorder, including as secondary to a left knee disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.

Service connection

The Veteran claims that he has a heart disorder due to his military service.  Specifically, he claims that while working in the Army chemical corps he was exposed to various chemical and/or biological agents and that this caused him to develop a heart problem.  The Veteran claims that these exposures occurred at Dugway Proving Ground in Dugway, Utah, and in Panama.  A "Joint Contact Point Directorate" document confirms that nerve agents and tear gas were tested at Dugway Proving Ground during the time that the Veteran was stationed there.  There are no service records indicating that the Veteran was exposed to chemicals in Panama.  At a February 1994 hearing the Veteran admitted that he did not know what chemicals he was allegedly exposed to in Panama.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including certain types of heart disease, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records are negative for any type of heart problem.  

At his hearing before a DRO in January 2008 the Veteran testified that he had a cardiac catheterization in or around 1998 and that he had a heart disorder that allegedly onset prior to that time although the Veteran did not identify when.  He did not indicate what, if any, symptoms of his claimed heart problem existed, nor did he indicate what, if any, heart problem he had been diagnosed with.  

At his January 2010 hearing the Veteran testified that he had heart problems and hypertension since approximately 1999.  He did not provide any details about his heart problem other than that he received some treatment for his heart in or around 1999.  He did not describe any symptoms of a heart disability and did not indicate what, if any, heart disability that he had been diagnosed with.  

At his January 2010 hearing the Veteran reported that all of his treatment for his heart took place at a VA medical center.  

Review of the Veteran's VA treatment records reflects that the Veteran had a cardiac catheterization in May 1996 as a result of complaints of intermittent chest pain that had lasted for two years.  The catheterization was performed because the Veteran had a positive grade exercise test (GXT) response and risk factors for heart disease including hypertension, hypercholesterolemia, a family history of heart disease, and obesity.  An electrocardiogram showed a normal sinus rhythm with no ischemic changes.  The cardiac catheterization showed normal left ventricular function and normal coronary arteries.  A coronary vasospasm was considered as a possible cause of his chest pain and for this reason the Veteran was prescribed a calcium channel blocker.  Subsequent treatment records do not show any further treatment for a heart problem or any diagnosis of a heart problem.  Current treatment records do not show a diagnosis of, or treatment for, a heart problem, nor do they identify any symptoms of a heart problem.

While it is possible that the Veteran was exposed to chemicals in service, this is immaterial in this case because there is no competent evidence that the Veteran has a heart disorder or that his exposure to chemicals caused a heart disorder.  As noted above, his treatment records do not indicate the presence of any heart disorder, nor has the Veteran identified persistent or recurrent symptoms of a heart disorder.  The May 1996 cardiac catheterization failed was performed to determine if the Veteran's chest pains were due to a heart disability.  The findings show they were not.  In fact, the report of this procedure notes that the Veteran's chest pains resolved when given medication used to treated gastrointestinal complaints.  It is important to note that while the May 1996 report also raised the possibility that the pain was due to coronary vasospasm, this was speculation and not a diagnosis.  Subsequent records have been negative for a diagnosis of any heart disability to include a disability manifested by coronary vasospasm.  While the Veteran may believe that he has some sort of heart problem, this is not the type of condition that a lay person is capable of diagnosing, much less relating to an in-service exposure to chemicals that occurred decades earlier.

Insofar as there is no evidence of a current heart disability, there is no basis to grant service connection for same.  If the Veteran is unfortunate enough to develop a chronic heart disability in the future, he is invited to resubmit his claim at that time. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

The petition to reopen a claim for service connection for a right eye disorder is dismissed.

The petition to reopen a claim for service connection for a left knee disorder is dismissed.

The claim for service connection for a right knee disorder, including as secondary to a left knee disorder, is dismissed.

The claim for service connection for a back disorder, including as secondary to a left knee disorder, is dismissed.

Service connection for a heart disorder, including as a result of exposure to chemical or biological agents, is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


